Title: To John Adams from Benjamin Stoddert, 26 March 1799
From: Stoddert, Benjamin
To: Adams, John



Sir
Navy Department 26 March 1799.

I have the honor to enclose copies of a correspondence Just recd, between Capt Truxtun, & Genl. Desfourneaux—Truxtun expected to get the Insurgents to Sea, about the 3d. March; having a good prospect of picking up Men enough from the Islands, to Man her.
The Newspapers give an accot. of Barrys having captured a French privateer, & recaptured an English Armed Ship—and of the two Cutters under the Command of Decatur, having taken a privateer of 12 Guns—But I have recd. no official information of these captures.
My latest letters from the West Indies, are from Murray—the 3d of March—He speaks generally of the great protection afforded to our Commerce by the Armed Ships; but assigns good reasons for believing that Guadaloupe is, & will be, supplied, in spite of our Laws, by American Vessels.
Althõ it is not within my Department, I take the liberty to mention; because I am sure it will afford you pleasure; that there seems to be every probability, that the Insurrection in Northampton will be subdued without Bloodshed—a number of the prisoners who were rescued out of the hands of the Marshal, have delivered themselves up, at Philadelphia—and I believe those who appeared in Arms, will at Bethlehem, will not resist the Marshal, supported as he is to be, by about 200 horse, who are to proceed with him, in two or three Days.
I have the honor to be / with the highest respect & esteem / sir Yr most Obedt. Servt.
Ben Stoddert.